NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 12-1525
                                    _____________

                           UNITED STATES OF AMERICA

                                            v.

                           KENDALE RAHMEL HOLLINS,
                                   a/k/a BOO,
                                                                    Appellant
                                      ___________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                              (D.C. No. 3-11-cr-00002-001)
                        District Judge: Honorable Kim R. Gibson
                                      ___________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   December 20, 2012

     Before:     McKEE, Chief Judge, SLOVITER, and VANASKIE, Circuit Judges.


                                        ORDER

       It appears that the opinion filed on March 07, 2013 contained a typographical error
on page 6, marking subsection “B” as “D”. An amended opinion reflecting the
correction will be issued forthwith.

For the Court,


Marcia M. Waldron, Clerk

Dated: March 8, 2013